Citation Nr: 0409937	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  03-13 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an initial rating in excess of 30 percent for 
dysthymia.

3.  Entitlement to an initial rating in excess of 20 percent for 
lumbar strain L4-L5 bulging disc and small central disc herniation 
and bulging annulus fibrosus L5-S1.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel

INTRODUCTION

The veteran had active service from October 1981 to October 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued in August 2002 and March 2003 
by the Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The issues of entitlement to an initial rating in excess of 30 
percent for dysthymia and entitlement to an initial rating in 
excess of 20 percent for lumbar strain L4-L5 bulging disc and 
small central disc herniation and bulging annulus fibrosus L5-S1 
are REMANDED to the RO via the Appeals Management Center, in 
Washington, D.C.  VA will notify the veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to substantiate 
his claim, explained to him who was responsible for submitting 
such evidence, and obtained and fully developed all evidence 
necessary for an equitable disposition of the claim decided 
herein.

2.  The evidence does not show that the veteran had headaches 
while serving on active duty and there is no competent medical 
evidence demonstrating that the veteran currently has a headache 
disability that is causally related to service.  


CONCLUSION OF LAW

A headache disability was neither incurred in nor aggravated by 
the veteran's active duty military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), eliminated 
the concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  The VCAA and its 
implementing regulations are applicable to the claim now before 
the Board.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The United States Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
For the reasons noted below, the Board finds that VA has complied 
with the notification and assistance provisions of the VCAA such 
that the Board's decision to proceed in adjudicating this claim 
does not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


A.  Duty to Notify

Recently, the Court has indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the agency of 
original jurisdiction.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  The Board observes that after the enactment of the 
VCAA, in April 2002, the veteran filed his claim of entitlement to 
service connection for headaches.  The RO's initial unfavorable 
decision in August 2002 was made only after the veteran had been 
provided notice of the VCAA provisions in May 2002. 

In Pelegrini, the Court also cited to four requirements under 38 
U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: 
(1) notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the information 
and evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; and 
(4) a request to the claimant to provide VA with all relevant 
evidence and argument pertinent to the claim at issue.  Id. at 
422.  The Board observes that VA's Office of General Counsel has 
determined that the fourth element of the notice requirement as 
proposed in Pelegrini is dictum.  General Counsel has opined that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) do not require 
VA to send additional notice in order to request that a claimant 
provide any evidence in his possession pertaining to the claim, 
and do not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  See 
VAOPGCPREC 1-04 (February 24, 2004).  This opinion is binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 
(2003). 

In a letter dated in May 2002, the RO informed the veteran of its 
expanded duties to notify and assist, explained that it was 
developing his claim pursuant to the latter duty, requested the 
veteran to submit any pertinent evidence he had to support his 
claim, including medical evidence linking a current disability to 
his period of active service, and indicated that it would assist 
the veteran in obtaining and developing this evidence provided he 
identified the source or sources of the evidence.  The RO 
explained that it was required to make reasonable efforts to 
assist the veteran in obtaining such evidence, including medical 
records, employment records, and records from federal agencies, 
but that ultimately, it was the veteran's responsibility to ensure 
the RO's receipt of all pertinent information.  The RO requested 
the veteran to identify all outstanding evidence that needed to be 
secured, or to obtain the evidence on his own initiative and send 
it to the RO.  The RO indicated that it would provide the veteran 
a medical examination or secure a medical opinion if it thought 
that such an examination or opinion was necessary to make a 
decision in the case.  To date, the veteran has not submitted or 
identified any relevant medical evidence pertaining to his claim 
for service connection for headaches. 

The Board further notes that in the August 2002 rating decision, 
the February 2003 statement of the case, and the July 2003 
supplemental statement of the case, the RO informed the veteran of 
the information and evidence needed to substantiate his claim.  
See 38 U.S.C.A. §§ 5102, 5103.  Additionally, the RO informed the 
veteran of the reasons for which his claim had been denied, the 
evidence it had considered in denying the claim, and the evidence 
the veteran still needed to submit to substantiate his claim.  The 
veteran submitted a photograph with his April 2003 substantive 
appeal that showed him with two comrades and a small bandage over 
the front of his head.  In the July 2003 supplemental statement of 
the case, the RO considered this evidence and informed the veteran 
that it did not substantiate his claim for service connection for 
headaches.  Thereafter, the veteran was afforded opportunity to 
submit additional evidence and argument in support of his claim.  
Specifically, the veteran was given an opportunity to request a 
personal hearing in connection with this appeal, but he did not 
choose to do so.  Based on the above, the Board concludes that the 
veteran has been afforded appropriate notice under the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  


B.  Duty to Assist

VA has made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 5103A 
(a), (b) and (c).  The veteran's service medical records, a VA 
treatment report, and private medical records are contained in the 
claims file.  The Board notes that the veteran has not identified 
or submitted any other medical evidence, to include treatment 
reports documenting either a current disability or a nexus between 
any disability and the veteran's service.  

The Board also acknowledges that VA's duty to assist includes 
providing a medical examination or obtaining a medical opinion 
"when such is necessary" to decide the claim.  See 38 C.F.R. § 
3.159(c)(4)(i) (emphasis added).  In this case, a current VA 
examination is not necessary to decide the claim.  In the absence 
of any evidence of headaches in service and, further, absent any 
current medical evidence even suggesting the presence of a current 
disability, VA's duty to obtain an examination is not triggered 
under 38 C.F.R. § 3.159(c)(4)(i).  Even if examination were to 
reveal a current diagnosis of headaches, any medical opinion 
linking such diagnosed disability to the veteran's active duty 
would necessarily be based upon the unsubstantiated history 
provided by the veteran decades following his discharge from 
service.  As such, examination is not warranted.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."); Reyes v. Brown, 7 
Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand would 
not result in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been addressed 
by the RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby).  The Board thus finds that VA has done 
everything reasonably possible to notify and assist the veteran 
and that the record is ready for appellate review.  

II.  Service Connection for Headaches

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical diagnosis); 
of incurrence or aggravation of a disease or injury in service 
(established by lay or medical evidence); and of a nexus between 
the in-service injury or disease and the current disability 
(established by medical evidence).  See generally Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom.  Epps v. 
West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  See also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Medical evidence 
is required to prove the existence of a current disability and to 
fulfill the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The veteran contends that he is entitled to service connection for 
headaches.  He has not offered further testimonial support for 
this contention other than evidencing an intent to continue his 
appeal as to this issue.

The relevant evidence of record includes the veteran's service 
medical records, an undated VA treatment record received in 
December 1984, private treatment records from J.A. Juarbe, M.D., 
dated in August 2002 and March 2003, VA examinations dated in May 
1985 and January 2003, and a color photograph of the veteran with 
two comrades, showing a small bandage over the front of the 
veteran's head.

The veteran's service medical records fail to include notation of 
the veteran having complained of, or received treatment for, 
headaches during active service.  The veteran declined to undergo 
a separation examination. 

The undated VA treatment record received in December 1984 reveals 
that the veteran sought treatment for low back pain.  The record 
is silent as to complaints or treatment for headaches. 

Dr. Juarbe's treatment records from August 2002 and March 2003 
pertain to the veteran's psychiatric and back disabilities.  
Neither medical report indicates treatment for or complaints of 
headaches.  

The May 1985 VA examination was limited to the veteran's low back 
and right elbow complaints.  In January 2003, the veteran was 
afforded mental disorder and spine examinations.  No complaints or 
findings of headaches were noted in the May 1985 or the January 
2003 examination reports. 

There is thus no post-service medical evidence of record 
indicating that the veteran has a current diagnosed headache 
disability.  There are also no statements by the veteran 
evidencing subjective complaints of headaches during service or 
continuing thereafter and, no evidence documenting his having had 
headaches during service.  

The color photograph of the veteran with a small bandage over the 
front of his head does not substantiate his claim for service 
connection for headaches.  Specifically, the photograph is not 
competent medical evidence that demonstrates that the veteran was 
treated during service for headaches or that currently claimed 
headaches are related to the veteran's military service. 

The Board must emphasize that service connection requires 
competent evidence of a current disability and a nexus between 
such and active service.  In this appeal the veteran has failed to 
either identify or submit medical evidence of a current disability 
attributable directly to his active service.  In fact, the veteran 
has not even provided a description of his claimed headaches.  
While the veteran is competent to describe symptomatology and 
pain, he would still not be considered competent to establish the 
etiology of such.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
For such determinations, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Wade v. 
West, 11 Vet. App. 302, 306 (1998); Libertine v. Brown, 9 Vet. 
App. 521, 522-24 (1996); Gregory v. Brown, 8 Vet. App.  563, 567 
(1996).  In this case there is no competent evidence even 
suggesting a current disability.  Such is necessary to warrant 
consideration of service connection.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board has considered the applicability of the benefit of the 
doubt doctrine.  However, this is a case where the evidence 
preponderates against the veteran's claim of entitlement to 
service connection for headaches such that the benefit-of-the-
doubt doctrine is not applicable in the instant appeal.  38 
U.S.C.A. § 5107.


ORDER

Service connection for headaches is denied. 



REMAND

The veteran is service-connected for lumbar strain L4-L5 bulging 
disc and small central disc herniation and bulging annulus 
fibrosus L5-S1and is in receipt of a 20 percent rating for this 
disability.  The veteran is also service-connected for a 
psychiatric disorder, diagnosed as dysthymia and currently 
evaluated as 30 percent disabling.  The veteran contends that his 
back and psychiatric symptomatologies are more severe than 
reflected by the currently assigned percentage ratings.  He claims 
that he is unable to work due to his back pain and psychiatric 
disability.  The veteran was last afforded VA examinations for 
compensation purposes in January 2003.  

with regard to the veteran's back disability, additional medical 
evidence has been received since the January 2003 VA examination.  
A treatment record dated in March 2003 from Dr. Juarbe includes 
note of the veteran's complaints of severe back pain, numbness and 
cramps in his right lower limb, and a loss of strength in his 
right knee, and that the veteran had fractured his right ankle in 
a fall and could not walk straight.  Insofar as Dr. Juarbe's 
statement appears to note symptoms not discussed in the prior VA 
examination, a new back examination is necessary to determine the 
increase in severity, if any, of the veteran's back disability and 
the extent, if any, of neurological involvement.  

In regard to the veteran's psychiatric disability, there appears 
to be conflicting medical opinions as to the veteran's diagnosis, 
the severity of his symptoms, and his ability to function 
psychologically, socially, and occupationally.  The January 2003 
VA examination diagnosed dysthymia and assigned a Global 
Assessment of Functioning (GAF) score of 55.  The March 2003 
treatment record from Dr. Juarbe diagnosed major and chronic 
depression with psychotic features.  Furthermore, Dr. Juarbe 
indicated that the veteran was a real threat to others and was 
found to be unable to engage in any gainful activity.  The 
veteran's highest GAF was reported as 31 to 40.  Dr. Juarbe also 
noted that the veteran's overall prognosis was very poor and that 
substantial improvement was unlikely to occur.  Examination to 
clarify the appropriate diagnosis/es and the resulting disability 
from such is therefore warranted.

Also, while on remand, any outstanding records of other relevant 
medical treatment, to include all records from Dr. Juarbe, should 
be obtained for consideration in connection with the veteran's 
appeal.  

For the above reasons, the case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file and ensure that all 
notification and development action required by the VCAA and its 
implementing regulations is completed consistent with all 
governing legal authority.  Such action should include informing 
the veteran of the evidence needed to support his claim and 
indicating whether the veteran should submit such evidence or 
whether VA will obtain and associate such evidence with the claims 
file.  

2.  The RO should contact the veteran and request that he identify 
all VA and non-VA medical providers who have examined or treated 
him for his back and psychiatric disabilities, specifically any 
treatment for lower extremity numbness, weakness, and falls 
resulting from such.  The RO should take the appropriate steps to 
obtain identified records not already associated with the claims 
file, to include records from Dr. Juarbe.  Additionally, Dr. 
Juarbe should be requested to provide the nature of his medical 
specialty. 

3.  After the above development has been completed and all 
obtained treatment records associated with the claims file, the 
veteran should be afforded a VA examination.  The purpose of this 
examination is to determine the severity of the veteran's back 
disability, to include examination of the orthopedic and 
neurological manifestations.  VA should forward the claims file to 
the examiner for review and ask the examiner to confirm in his 
written report that he conducted such a review.  

All indicated studies, including X-rays and range of motion 
studies in degrees, should be performed.  The following ranges of 
motion should be recorded: forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  

In reporting range of motion, the examiner should specifically 
identify any excursion of motion accompanied by pain.  The 
examiner should be requested to identify any objective evidence of 
pain and to assess the extent of any pain.  The examiner should 
identify normal ranges of back motion and then state the veteran's 
actual passive and active ranges of back motion in degrees.  The 
extent of any incoordination, weakened movement and excess 
fatigability on use should be described.  To the extent possible 
the functional impairment due to incoordination, weakened movement 
and excess fatigability on use should be assessed in terms of 
additional degrees of limitation of motion.  

The examiner should also express an opinion concerning whether 
there would be additional limits on functional ability on repeated 
use or during flare-ups (if the veteran describes flare-ups), and, 
if feasible, express this in terms of additional degrees of 
limitation of motion on repeated use or during flare-ups.  If this 
is not feasible, the examiner should so state.  

The examiner should specifically identify any evidence of 
neuropathy or other neurological deficit associated with the 
veteran's service-connected back disability, to include 
characteristic pain, demonstrable muscle spasm, and absent ankle 
jerk.  The examiner should elicit history concerning the frequency 
and duration of incapacitating episodes necessitating bed rest and 
treatment by a physician.  In this regard the examiner is 
requested to comment on the veteran's reported right leg numbness, 
weakness, and falls as a result of such, and to specifically 
identify the nerve involved, if any; the presence and degree, or 
absence of, nerve paralysis, and to state whether such is related 
to the veteran's back disability or whether such instead 
represents a separate disability entity.

The examiner should also provide an opinion concerning the impact 
of the veteran's back disability on the veteran's ability to work.  

The rationale for all opinions expressed should also be provided.

4.  The veteran should also be afforded a VA examination to 
determine the nature and severity of his psychiatric 
disability(ies).  In offering his or her opinions and diagnoses, 
the examiner should review the claims file, to include records 
from Dr. Juarbe and the January 2003 VA mental disorders 
examination report.  The examiner(s) should identify all 
psychiatric diagnoses.  In addition, the examiner should provide a 
GAF score with an explanation of the significance of the score 
assigned.  The examiner is requested to provide an opinion 
concerning the overall degree of social and industrial impairment 
resulting from the veteran's service-connected psychiatric 
disability, to include any impact on the veteran's ability to 
work.  The rationale for all opinions expressed must be provided.

5.  Once the foregoing development is completed, the RO should 
readjudicate the veteran's claims based on consideration of all of 
the evidence of record, with consideration as to the propriety of 
staged ratings pursuant to Fenderson v. West, 12 Vet. App. 119 
(1999).  The RO should ensure that consideration is given to all 
potentially applicable legal criteria, to include the relevant 
changes to VA's Rating Schedule.  If the RO denies the benefits 
sought on appeal, it should provide the veteran and his 
representative a supplemental statement of the case, which 
includes appropriate citation to the provisions governing VA's 
duties to notify and assist as well as to any applicable legal 
criteria not already provided to the veteran.  The veteran and his 
representative should be afforded the appropriate opportunity to 
respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of the 
veteran unless he receives further notice.  He does, however, have 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


These claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



